1    JOHN V. JOHNSON
     Attorney for Plaintiff
2    McGregor W. Scott
     United States Attorney
3    DEBORAH LEE STACHEL, Bar No. 230138
     Regional Chief Counsel, Region IX
4    Patrick Snyder, Bar No. 260690
     Special Assistant United States Attorney
5

6            Social Security Administration
             160 Spear Street, Suite 800
7            San Francisco, California 94105
             Telephone: (415) 977-8927
8            Facsimile: (415) 744-0134
             E-Mail: patrick.snyder@ssa.gov
9            Attorney for Defendant

10                                         UNITED STATES DISTRICT COURT

11                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                              SACRAMENTO DIVISION

13

14   CASIE RAE MORSE,                           )                   CASE. No. 2:18-cv-03280 CKD
                                                )
15                             Plaintiff,       )                   STIPULATION AND ORDER
                                                )                   FOR ATTORNEY’S FEES PURSUANT
16            vs.                               )                   TO 28 U.S.C. SECTION 2412(d)
                                                )
17   ANDREW SAUL, commissioner                  )
     of the Social Security Administration,     )
18                                              )
                                                )
19                             Defendant.       )
     __________________________________________ )
20

21            It is hereby stipulated by and between the parties through their undersigned counsel, subject to the approval

22   of the Court, that Casie Rae Morse, will be awarded attorney fees in the amount of SIX THOUSAND FIVE

23   HUNDRED and NO CENTS DOLLARS ($6,500.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C.

24   section 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff by

25   counsel in connection with this civil action, in accordance with 28 U.S.C. section 2412(d).

26            After the Court issues an order for EAJA fees to Casie Rae Morse, the Defendant will consider any

27   assignment of EAJA fees to John V. Johnson pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-2253 (2010), the

28                                                      1
1    ability to honor any such assignment will depend on whether the fees are subject to any offset allowed under the

2    United States Department of Treasury’s Offset Program. After the order for EAJA fees is entered, the Defendant

3    will determine whether they are subject to any offset.

4             Fees shall be made payable to Casie Rae Morse, but if the Department of the Treasury determines that

5    Casie Rae Morse, does not owe a federal debt, then the government shall cause the payment of fees to be made

6    directly to John V. Johnson, pursuant to any assignment executed by Plaintiff. Any payment made shall be delivered

7    directly to John V. Johnson.

8             This stipulation constitutes a compromise settlement of Casie Rae Morse’s request for EAJA attorney fees

9    and does not constitute an admission of liability on the part of the Defendant under EAJA. Payment of the agreed

10   amount shall constitute complete release from, and bar to, any and all claims that Casie Rae Morse, and/or John V.

11   Johnson may have relating to EAJA attorney fees in connection with this action. This award is without prejudice to

12   the rights of John V. Johnson to seek Social Security Act attorney fees under 42 U.S.C. Section 406(b) subject to

13   the savings clause provisions of EAJA.

14                                                                          Respectfully Submitted,

15   DATED: December 18, 2019                                               / s / John V. Johnson
                                                                            (As authorized
16                                                                          johnvjohnson@sbcglobal.net)
                                                                            John V. Johnson
17                                                                          Attorney for Plaintiff

18   DATED: December 18, 2019                                               McGREGOR W. SCOTT
                                                                            United States Attorney
19                                                                            DEBORAH L. STACHEL
                                                                              Regional Chief Attorney, Region IX
20                                                                            Social Security Administration

21                                                                          By: / s / Patrick Snyder
                                                                                PATRICK SNYDER
22                                                                              Special Assistant U.S. Attorney
                                                                                Attorney for Defendant
23

24                                                       ORDER

25            APPROVED AND SO ORDERED.

26   Dated: December 19, 2019
                                                              _____________________________________
27
                                                              CAROLYN K. DELANEY
28                                                            UNITED STATES MAGISTRATE JUDGE
